DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of the device of claims 1-11 drawn to a generic refill in the reply filed on 1/18/22 is acknowledged.  The traversal is on the ground(s) that Irving does not teach “profile elements” because in applicant’s opinion this term has a special technical definition.  This is not found persuasive because applicant’s disclosure does not clearly define “profile” elements because these elements do not include a projecting hook and projecting positioning finger; this is not persuasive because Irving discloses two projections extending from the refill (see 122, Fig 15) and these projections can include hooks (238, Fig 23). Applicant argues that the claims require the finger be a “projection”; however the claims do not require that the finger is a projection that projects from the profile element so this argument is not persuasive and the restriction is maintained.
The requirement is still deemed proper and is therefore made FINAL.
Claims 12-22 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/29/19.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/29/19 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 5/29/19.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 and 10-11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6: recites “the retaining projection being longer than the positioning finger”; however, this directly contradicts applicant’s own figures and disclosure, which illustrate the positioning finger being longer than the hook shaped retaining projection (see Fig 12), making it unclear what portion of the profile element constitutes this “hook shaped retaining projection” because based on applicant’s Figure 12, the positioning finger has a greater length than the hook shaped projection. For examination purposes, the claim will be treated as reciting “the finger being longer than the hook shaped retaining projection”. Clarification or correction is requested.  
Claim 10: recites “the refill comprising a mobile element capable of moving from an inactive position in which the element is set back from the space between the two profile elements into an active position in which this element projects into said space”, but without setting forth any structural relationship between either of the profile elements and this “mobile element” and based on applicant’s own disclosure, this “mobile element” is part of one of the profile elements and is not an entirely separate piece as applicant appears to claim. Clarification or correction is requested.  
Claim 11: recites “an article for an appliance” in the preamble and then goes on in line 10 to recite “the appliance comprising a contactor to detect a refill as claimed in claim 1” without setting forth any structural relationship between this “article” and the “refill of claim 1”; however, based on applicant’s own disclosure, the article is the refill making unclear what exactly claim 11 is attempting to claim. This claim also requires a contactor that detects the presence of the refill, but then requires that the presence of the refill not “actuate the contactor” which is confusing as the refill being present and a circuit/contactor for detecting such would cause actuation making it unclear what is being claimed and how this contactor even works. Furthermore, this claim is unclear because applicant elected the refill and not the combination of an appliance and the refill, but this language requiring a “contactor to detect a refill” is all drawn to structure of an appliance and not of the elected refill only, making the metes and bounds of the claim unclear. Clarification or correction is requested.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “fixing means” in claims 1 and 11.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, and 5-10, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Halmut (WO 2017021202).
Claim 1: Halmut discloses a refill (see Fig 5) for an appliance (10), the refill comprising a fixing means able to collaborate with the appliance, the fixing means comprising two profile elements (66) able to engage in an insertion guide (see Fig 9) of the appliance and a space is defined between the profile elements (see Fig 6); one of the profile elements comprising at its rear end a hook shaped retaining projection (70, see annotations) that engages with a clip of the appliance and the other profile element having at its rear end a positioning finger (see annotations) that can make the refill easier to position when inserted in the appliance (see Figs 5-6 & 9 & annotations). 

    PNG
    media_image1.png
    275
    487
    media_image1.png
    Greyscale

Claim 2: Halmut discloses the profile elements extending in the direction of insertion of the refill as it is fitted into the appliance (see Fig 9). 
Claim 3: Halmut discloses the profile elements extending along the longitudinal axis of the refill (see Figs 5-6). 
Claim 5: Halmut illustrates the positioning finger (see annotations) having at least one chamfer (see Fig 6). 
Claim 6: Halmut discloses the positioning finger being longer in the longitudinal direction of the profile elements than the hook shaped retaining projection (see Fig 6). 
Claim 7: Halmut discloses the refill being made of plastic (Page 9, paragraph 2).
Claim 8: Halmut discloses the refill comprising an applicator member in the form of a series of tines/ribs (40 & 80) that can be interpreted as capable of applying a product since this language is broad (see Figs 5-6). 
Claim 9: Halmut discloses the refill having no porous applicator member, which as best understood meets the claim limitations because they are broad. 
Claim 10: Halmut discloses the refill including a mobile element in the form of a second flexible hook (70) on the opposite/other profile member and since this hook flexes to snap lock the refill in place (Page 14, 30-Page 15, 2), the hook moves from an inactive flexed position where it is set back from the space between the profile elements and an active position where it projects into the space (when not flexed and engaged). 
Claim(s) 1-3 and 8-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fereyre (US 20160324290 is being used as the English equivalent for FR 3015876 which has a publication date of 7-3-2015).
Claim 1: Fereyre discloses a refill (20) comprising a fixing means (see annotations) that cooperates to be removably attached to an appliance (2, see Fig 13), the fixing means comprising two profile elements (see annotations) able to engage with an insertion guide (33) of the receiving structure with the profile elements having a series of spaces defined between them (see Figs 4-7) and one of the profile elements comprises at its rear end a hook shaped retaining projection (see annotations) and the other profile element having at its rear end a positioning finger (see annotations) that can make installing the refill easier (see annotations). 
Claim 2: Fereyre discloses the profile elements extending in the direction of insert of the refill (see Figs 1-5).
Claim 3: Fereyre discloses the profile elements to extend along a longitudinal axis of the refill (see annotations). 

    PNG
    media_image2.png
    307
    999
    media_image2.png
    Greyscale

Claims 8-9: Fereyre discloses that the refill can include an applicator member [0138 & 0139] and this applicator is removable [0139] so the refill can have an applicator member or not have an applicator member since the applicator member can be removed. 
Claim 10: Fereyre discloses the refill can include a mobile element (95) capable of moving from an inactive position where it is set back from the space between the profile elements (when the pump is not engaged) and an active position (see Fig 7) in which the element projects in a space between the two profile elements (see annotations). 
Claim 11: Fereyre discloses a refill article (20) comprising a fixing means (see annotations) that cooperates to be removably attached to an appliance (2, see Fig 13), the fixing means comprising two profile elements (see annotations) able to engage with an insertion guide (33) of the receiving structure with the profile elements having a series of spaces defined between them (see Figs 4-7) and one of the profile elements comprises at its rear end a hook shaped retaining projection (see annotations) and the other profile element having at its rear end a positioning finger (see annotations) that can make installing the refill easier (see annotations). The appliance includes a contactor [0100] for determining the presence of the refill on an appliance [0054] and as best understood does not actuate the contactor. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halmut (WO 2017021202).
Claim 4: Halmut discloses the invention of claim 1 and further discloses the fixing means having in cross section, the overall shape of two “F”s facing each other (see annotations). Halmut discloses the invention essentially as claimed except for the two “F”s facing away from each other, which would result in a slotted T cross-sectional shape. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fixing means of Halmut by reversing the profile elements such that the “F” shape faces outwardly for each profile element rather than inwardly, since it has been held by the courts that a mere reversal of the essential working parts of a device involves only routine skill in the art. See MPEP 2144.04(VI)(A).  As discussed above, this outward facing reversal would result in the fixing means having an overall cross-sectional shape of a T slotted in its middle as claimed. 

    PNG
    media_image3.png
    275
    493
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772